Norval, J.
This is an appeal from an order confirming the sale of real estate on execution. On the 13th day of November, 1893, the execution was issued and delivered to the sheriff, who on the next day levied the same upon the lands of the judgment debtor. The property was appraised on December 9, 1893, and a copy of the appraisement was not deposited in the office of the clerk of the district court until the 20th day of the same month, which was the day preceding the date of the sale. The first publication of the notice of sale was made on November 15. The sale having been made before there had been any appraisement of the property, and prior to the depositing a copy of the appraisement in the office of the clerk of the district court, under the decision in Burkett v. Clark, 46 Neb., 467, the order of confirmation must be set aside.
Order reversed.